DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant Arguments / Remarks Made in an Amendment received on May 06, 2022. Claims 18-31, and 33-37 are currently pending, while claims 1-17, 32, and 38-53 are withdrawn from consideration. 

    Response to Arguments
Applicant submits that the newly amended limitation added to claim 18, i.e., the upper surface, the lower surface and the sidewalls comprise a porous structure that is about 50% to about 90% porous, is not disclosed by any of the previously cited references. Applicant specifically submits that Willis et al. (US Publication 2016/0199193) “hereinafter Willis”, previously applied to reject claim 54, does not disclose that the upper and lower surfaces and the sidewalls of the implant have a porous structure that is about 50% to about 90% porous. Applicant references paragraph [0029] of Willis to demonstrate the implant (10) is formed or both solid and porous portions. The porous portions are located on upper and lower surfaces 12, 14 as well as on certain of the internal surfaces of the implant according to FIGS. 2A,4B,8B and 9A-9C. Applicant asserts that the sidewalls of the Willis implant are not shaded in any of these figures, therefore Willis does not describe that the sidewalls of the implant are porous. 
Applicant argues that even if the modified Wecker device included all of the elements of amended claim 18, there would not be a prima facie of obviousness because of three reasons: Wecker et al. (US Patent Publication 2017/0367841), “hereinafter Wecker” teaches away from the Examiner’s proposed modification; (2) Jones et al. (US Patent Publication 2017/0348114), “hereinafter Jones” teaches away from the Examiner’s proposed modification; and (3) the Examiner has not considered the totality of the prior art. Applicant submits that even if Wecker, Jones, and Willis were somehow properly combined, the combined device would still not contain all of the elements of claim 18 as amended.
Applicant’s argument is not found persuasive, because previously applied prior art, Willis discloses Applicant’s newly amended limitation added to claim 18, i.e., the upper surface, the lower surface and the sidewalls comprise a porous structure that is about 50% to about 90% porous. Willis discloses a spinal implant (10) formed of both solid and porous portions (¶ 0029 of Willis). The porous portions are located on upper and lower surfaces 12, 14, as well as on certain of the internal surfaces of the implant, which includes interior sidewalls (as best shown in FIG. 2B, the upper, lower, and interior sidewalls are shaded and therefore porous, see the annotated diagram below). The upper and lower surfaces and the sidewalls of the implant are integrated into the body as a unitary structure. The porous surfaces have an average pore diameter between 100-1000 microns with a 30-80% porosity, while a preferred embodiment would have a porosity between 55-65%(¶ 0029 of Willis). Therefore, Willis discloses the newly added limitation to claim 18. 

    PNG
    media_image1.png
    519
    512
    media_image1.png
    Greyscale

Applicant argues that even if the modified Wecker device included all of the elements of amended claim 18, there would not be a prima facie of obviousness is not found persuasive. Willis provides an explicit rationale to modify a spinal implant having upper, lower, and sidewall surfaces with a porosity between about 50-90%, i.e. in order to allow for bone to grow into a significant portion of the implant (¶ 0029 of Willis). Applicant suggests that Wecker teaches away from the Examiner’s proposed modification. This is not found persuasive because Wecker teaches a spinal implant with porous portions made from porous ceramic foam (¶ 0007 of Wecker), there is nothing mentioned in the Wecker reference that teaches away from an upper surface, a lower surface and sidewalls comprising a porous structure that is about 50% to about 90% porous. Jones discloses a spinal implant with a porous structure (¶0063 of Jones), there is nothing mentioned in the Jones reference that teaches away from an upper surface, a lower surface and sidewalls comprising a porous structure that is about 50% to about 90% porous. In response to Applicant's piecemeal analysis of the references, one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. Specifically, how claim 18 is rejected by applying the three prior art references is shown below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-29 and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Wecker et al. (US Publication 2017/0367841), hereinafter “Wecker” in view of Willis et al. (US Publication 2016/0199193), and further in view of Jones et al. (US Publication 2017/0348114), hereinafter “Jones”.
Regarding claim 18, Wecker discloses an implantable device (1) comprising a generally trapezoidal shaped body (¶21) configured for midline insertion between vertebral bodies of a spine (¶21), the body having an upper surface (2), a lower surface (3), an anterior portion (4a), a posterior portion (4b), and a pair of sidewalls (4) extending between the upper and lower surfaces (2 and 3, respectively) and connecting the posterior and anterior portions (4b and 4a, respectively).
Wecker fails to explicitly disclose the upper surface, the lower surface and the sidewalls comprise a porous structure that is about 90% to about 90% porous and integrated into the body as a single unitary structure; the porous structure having a repeating geometric unit of cells; and the porous structure further being configured to allow bony ongrowth and bony ingrowth therethrough.  
Wecker fails to disclose the upper surface, the lower surface and the sidewalls as a single unitary structure comprise a porous structure that is about 50% to about 90% porous. However, Willis discloses a spinal implant (10) formed of both solid and porous portions (¶ 0029 of Willis). The porous portions are located on upper and lower surfaces 12, 14, as well as on certain of the internal surfaces of the implant, which includes interior sidewalls (as best shown in FIG. 2B, the upper, lower, and interior sidewalls are shaded and therefore porous, see the annotated diagram above). The upper and lower surfaces and the sidewalls of the implant are integrated into the body as a unitary structure. The porous surfaces have an average pore diameter between 100-1000 microns with a 30-80% porosity, while a preferred embodiment would have a porosity between 55-65% (¶ 0029 of Willis).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the Wecker’s implant with the upper surface, the lower surface and the sidewalls as a single unitary structure comprise a porous structure that is about 50% to about 90% porous, as taught by Willis in order to allow for bone to grow into a significant portion of the implant (¶ 0029 of Willis).
The modified Wecker’s device fails to explicitly disclose a specific porous structure having a repeating geometric unit of cells, the porous structure further being configured to allow bony ongrowth and bony ingrowth therethrough. However, Jones teaches a single spinal implant comprised, in whole or in part, of a lattice (i.e., a porous structure, ¶ 0063). The lattice is comprised of repeating geometric patterns of unit of cells (¶ 0066). The porous structure further is capable of allowing bony ongrowth and bony ingrowth therethrough (¶ 0062).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Wecker’s implant with a lattice having repeated geometric unit of cells as taught by Jones, because repeating geometric units of cells provide predictable characteristics (¶67 of Jones). 
Regarding claim 19, the modified Wecker’s device discloses wherein the interface between the porous structure (13) (i.e., the body is comprised of a lattice, ¶ 0092 of Jones) and the upper surface (11 of Jones), lower surface (12 of Jones) or sidewalls is seamless and void of mechanical or chemical bonding (see Figure 1 of Jones, the implant is a single unit structure).  
Regarding claim 20, the modified Wecker’s device discloses further having a roughened, textured surface (6 of Wecker).  
Regarding claim 21, the modified Wecker’s device discloses wherein the porous structure comprises a lattice structure between the upper and lower surfaces (13 is comprised of a lattice structure and located between upper surface (11) and lower surface 12, ¶ 0092 and Figure 1 of Jones)
Regarding claim 22, the modified Wecker’s device discloses wherein the porous structure (defined as 13 of Jones) is contained within a solid perimeter structure (as best seen in Fig. 1 the outer perimeter is a solid structure, but is comprised of a lattice ¶ 0092 of Jones).  
Regarding claim 23, the modified Wecker’s implant comprises a plurality of randomized cell units (¶ 0063 of Jones), but fails to explicitly disclose the porous structure having pores between about 0.3mm to 0.7 mm in diameter.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the porous structure of the modified Wecker’s implant with pores between about 0.3mm to 0.7 mm in diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 24, the modified Wecker’s device discloses wherein each cell units has a dodecahedron geometry (¶ 0068 of Jones).
Regarding claim 25, the modified Wecker’s device discloses wherein the upper surface (2 of Wecker) and lower surface (3 of Wecker) are non-parallel such that one of the pair of sidewalls (4 of Wecker) has a greater height than the other sidewall to form a wedge-shaped body (see Figure 1 of Wecker).  
Regarding claim 26, the modified Wecker’s device discloses wherein the device (1 of Wecker) is configured to have a convex profile to nest with bony endplates (see Figure 1 and ¶21 of Wecker).  
Regarding claim 27, the modified Wecker’s device discloses further including a central opening (see the diagram below of Wecker) between the upper (2 of Wecker) and lower surfaces (3 of Wecker).  

    PNG
    media_image2.png
    279
    527
    media_image2.png
    Greyscale

Regarding claim 28, the modified Wecker’s device discloses further including a porous graft containment porous groove (14 of Wecker) around the central opening.  
Regarding claim 29, the modified Wecker’s device discloses wherein the anterior portion (4a of Wecker) of the device includes one or more apertures (7 of Wecker) for receiving a fixation element (¶23 of Wecker).  
 	Regarding claim 33, the modified Wecker’s device discloses wherein the sidewalls (4c of Wecker) include an aperture (8 of Wecker) for receiving an insertion tool (¶23 of Wecker).  
Regarding claim 34, the modified Wecker’s device discloses wherein the device comprises a biocompatible metal (i.e., titanium ¶ 0092 of Jones).
Regarding claim 35, the modified Wecker’s device discloses wherein the biocompatible titanium (¶ 0092 of Jones).
Regarding claim 36, the modified Wecker’s device discloses an implantable device (1 of Wecker) configured for insertion between vertebral bodies in the cervical spine (¶21 of Wecker).  
Regarding claim 37, the modified Wecker’s device discloses wherein the body (¶21 of Wecker) includes rounded posterolateral corners (i.e. where 4b meets 4c and see Figure 1 of Wecker).  

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wecker et al. (US Publication 2017/0367841) in view of Jones et al. (US Publication 2017/0348114), hereinafter “Jones”, and further in view of Thalgott et al. (US Publication 2011/0166656), hereinafter “Thalgott”.
Regarding claim 30, the modified Wecker’s implant fails to disclose wherein the one or more apertures comprises a superior aperture extending superiorly and two inferior apertures extending inferiorly.  
However, Thalgott teaches an intervertebral implant (10) having one or more apertures comprising a superior aperture (26) extending superiorly and two inferior apertures (26) extending inferiorly (¶30 and 31 mention that the implant may have any number of holes in any location on the implant).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Wecker’s implant with a superior aperture extending superiorly and two inferior apertures extending inferiorly as taught by Thalgott, since such a modification would provide fixation elements inserted so as to secure the implant to respective superior and inferior vertebral bodies (¶31 of Thalgott).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wecker et al. (US Publication 2017/0367841) and Jones et al. (US Publication 2017/0348114), hereinafter “Jones”, and further in view of Chapman et al. (US Patent 5,041,114), hereinafter “Chapman”.
Regarding claim 31, the modified Wecker’s implant discloses the claimed invention except for wherein the one or more apertures has an hourglass shape.
However, Chapman teaches a plate (45) wherein one or more apertures (61) has an hour glass shape (see the annotated figure 7 below).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Wecker’s implant with one or more apertures having an hourglass shape as taught by Chapman, since such a modification would provide a shape that allows a screw to rotate within a screw hole to get a desired angle of insertion (col 6, lines 48-57). 


    PNG
    media_image3.png
    370
    912
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday from 8:00am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-270-5963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775                   

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775